Case 8:19-cr-00128-SDM-AAS Document 1 Filed 10/05/18 Page 1 of 11 PagelD 1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

 

 

 

United States of America )
v. )
James Lockhart ) Gase:No. ;
) 8:18-mj-01913-CPT
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of | November 2017 tothe present __ in the county of Manatee in the
Middle District of Florida , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 2251(a) and (e) Production of child pornography.
18 U.S.C. § 2252(a)(4)(B) Possession of child pornography.

This criminal complaint is based on these facts:

See Affidavit

@% Continued on the attached sheet.

 

 

   

plainant's signature

Raymond W. Covert, SA, HS!

 

Printed name and title

Sworn to before me and signed in my presence.

EOE cad ae Carers e. Aur

Judge's signature

City and state: Tampa, Florida HONORABLE CHRISTOPHER P. TUITE

Printed name and title
Case 8:19-cr-00128-SDM-AAS Document1 Filed 10/05/18 Page 2 of 11 PagelD 2

AFFIDAVIT IN SUPPORT OF A COMPLAINT

I, Raymond W. Covert, being duly sworn, hereby state as follows:

1. I am a Special Agent with the Department of Homeland Security,
Homeland Security Investigations (HSD, an investigative branch of the United States
Department of Homeland Security. I am a federal law-enforcement officer
authorized by the Secretary of Homeland Security to request the issuance of criminal
complaints and search warrants. As a federal agent, I am authorized to investigate -
violations of laws of the United States and to execute warrants issued under the
authority of the United States. I have been employed as a Special Agent with HSI
since October 21, 2002. I am currently assigned to the Resident Agent in Charge
Office in Sarasota, Florida.

2. My experience as an HSI agent has included the investigation of cases
involving the use of computers and the Internet to commit violations of federal law
involving child exploitation, including the production, transportation, receipt,
distribution and possession of child pornography. I have received training and have
gained experience in interviewing and interrogation techniques, arrest procedures,
search warrant applications and the execution of searches and seizures involving
computer crimes. I have investigated and assisted in the investigation of criminal
matters involving the sexual exploitation of children which constituted violations of
Title 18, United States Code, Sections 2251, 2252 and 2252A.

3. I am responsible for investigating violations of federal laws, including

the offenses of advertisement, production, transportation, receipt, distribution, and
Case 8:19-cr-00128-SDM-AAS Document 1 Filed 10/05/18 Page 3 of 11 PagelID 3

possession of child pornography (as defined in Title 18, United States Code Section
2256) in interstate or foreign commerce by any means, including by computer.

4, This affidavit is in support of a criminal complaint. The statements
contained in this affidavit are based on my personal knowledge and that of others
and on information gathered from computer databases. This affidavit does not
contain every fact regarding the investigation. This affidavit documents probable
cause that James Lockhart has produced child pornography, in violation of 18
U.S.C. § 2251 (a) and (e), and has possessed child pornography, in violation of 18
U.S.C. § 2252(a)(4)(B).

FACTS AND CIRCUMSTANCES

5. The United States government, including the United States Department
of Homeland Security, Homeland Security Investigations (HSI), is investigating
violations concerning child exploitation. The investigation concerns possible
violations by known and unknown individuals of child exploitation crimes.

6. HSI agents opened an investigation, code named “Operation Test
Pilot,” in an attempt to infiltrate high-level child pornography rings/websites and
target the administrators of said websites. This investigation currently involves
multiple individuals, believed to be residing across the United States and abroad,
who were users of an Internet-based bulletin board that operated on an anonymous
online network. HSI Boston agents working with foreign law-enforcement partners

have been analyzing images, videos, forum postings and messages posted by an
Case 8:19-cr-00128-SDM-AAS Document1 Filed 10/05/18 Page 4 of 11 PagelD 4

individual interchangeably using the screen names “StrangeWood” and
“HardWood” on various dark-web forums dedicated to the sexual abuse of children.

7. In or about November 2017, an individual using the screen name
StrangeWood posted a video of extreme sexual abuse of a female child (appearing
to be less than two-years old) by an adult male. The video (7:58 minutes long, titled
P0004_MK_PP_Baby_Eden.mp4), depicts the following:

The video documents the rape by an adult male with both his fingers and
penis inside the victim’s vagina and anus. The beginning of the video shows a tan
“leather” sofa with a female toddler laying naked on her back holding a green
stuffed toy. An adult male picks up a white sheet of paper from the sofa and holds it
to the camera. The paper has a handwritten message that reads: “StrangeWood for
MK PP.” The adult hand seen holding the paper is wearing a long sleeve, black shirt
that hooks around his thumb.

The adult male then places the handwritten note to the other side of the
toddler and begins vaginally penetrating the toddler with his fingers. The toddler
immediately begins crying loudly. Roughly one-and-a-half minutes into the video,
the adult male penetrates the toddler’s anus with his finger. The crying becomes
even louder at this point. The toddler’s hand attempts to grab the adult males’
fingers as he continues to anally penetrate her with his finger. The penetration
becomes more and more aggressive as the toddler cries loudly and attempts to roll to
one side and then the other. This anal penetration continues for approximately two

minutes.
Case 8:19-cr-00128-SDM-AAS Document 1 Filed 10/05/18 Page 5 of 11 PageID 5

At the 3:30 mark, the adult male pulls the toddler closer to him on the sofa. At
approximately 3:38, the adult male begins to rub his erect penis against the toddler’s
vagina and anus. The toddler continues to cry loudly. At the five-minute mark, the
adult male places the toddler on her back again and begins rubbing her vagina
aggressively with his fingers. The adult male then penetrates the toddler’s vagina
with his penis. The adult male intermittently masturbates while attempting to —
penetrate her vagina. The adult male then aggressively pulls the toddler closer to
him and attempts to anally penetrate the toddler with his penis. The toddler
continues to scream and cry. At roughly the seven-minute mark, the adult male has
completely penetrated the toddler’s anus and the toddler screams loudly. The adult
male aggressively pins the toddler’s leg down each time she attempts to move. As
the adult male continues to anally penetrate the toddler, feces exists the toddler’s
anus.

At approximately 7:45, the adult male ejaculates inside the toddler’s anus and

then removes his penis. Ejaculate and feces are on the toddler’s anus and vagina. The
toddler continues to scream. The adult male then moves the toddler into a position

that focuses the camera directly on her anus and vagina. The video then ends.
Case 8:19-cr-00128-SDM-AAS Document1 Filed 10/05/18 Page 6 of 11 PagelD 6

This video and other abuse material was shared by an individual using the
screen name Strangewood in an exclusive area of a dark web forum known to law
enforcement.' StrangeWood posted this comment on that forum:

“Hey Iam new to the production game but I am eager to get working and get

better. I prefer little girls age 0-8 and the more hardcore the better. I guess my

perfect video would be a toddler getting a creampie. Currently working on editing

my first video but should have a teaser up shortly. Thank you all,

StrangeWood” .

Additional posts by StrangeWood on that forum include the following:

e “Ihave cum in her mouth. On her pussy. And in her ass”
“I will post more pictures and video soon. Shes young and cant really follow
directions but are there any requests?"

e “Twill think about making a video of him we will see. I have experimented with
him before but it was not something that got me going like she does”

8. HSI agents in Boston accessed a law-enforcement database used to store
images and videos of child abuse that have been previously identified. Images and
videos posted by StrangeWood were discovered on that database. They included the
following images, which feature the same child described above in paragraph 7:

-- P0003_MK_PP_Baby_Eden 03.jpg: This image is of a prepubescent female,
approximately two-years old lying naked on her back on a tan sofa. An adult
male hand is pressing two fingers into the toddler’s vagina with force. There is

a green stuffed toy in the toddler’s left hand. Also on the sofa is a white sheet

of paper with the name ‘“StrangeWood” written on it.

 

1 The forum that Strangewood/Hardwood had been posting on was dismantled in or around early
2018.

5
Case 8:19-cr-00128-SDM-AAS Document 1 Filed 10/05/18 Page 7 of 11 PagelD 7

-- P0004_MK_PP_Baby_Eden 05.jpg: This image is of a prepubescent female,
approximately two-years old. The focus of the image is the victim’s vagina and
anus. There is an adult hand pressing on the victim’s buttocks and one finger
is in the victim’s anus. |

-- P0002_MK_PP_Baby_Eden 20.jpg: This image is of a prepubescent female,

approximately two-years old, lying naked on her back on a tan sofa. An adult

male hand is pressing the victim’s buttocks with his thumb in the victim’s anus
and pointer finger in the victim’s vagina. The victim’s face is partially blurred
but her face appears to indicate that she is under duress. The victim is
clutching a green stuffed toy in her left arm. Also on the sofa is a white sheet
of paper with the name “StrangeWood” written on it.

9. Further investigation into the identity and location of “StrangeWood”
led law-enforcement officers to an individual named James Lockhart, who lives in
the Middle District of Florida. In or about September 2018, law-enforcement agents
had searched the internet for “Strangewood” and “Hardwood” being utilized as
monikers on open-source sites and communication applications. Agents found a
positive match for those monikers being utilized on Kik Messenger. On or about
October 2, 2018, law enforcement had received Kik IP logs from November 2017 for
a Kik Messenger account that had the handle “Strangewood” and a profile name
“Hard Wood.” The IP addresses provided include the following residential
addresses: 47.201.247.75 and 47.201.249.227. These IP addresses are Frontier

Communications IP addresses. On October 3, 2018, HSI Boston agents sent a
6
Case 8:19-cr-00128-SDM-AAS Document 1 Filed 10/05/18 Page 8 of 11 PagelID 8

summons to Frontier Communications for subscriber information related to those
addresses. The customer identified by Frontier Communications as the subscriber
account associated with previously-mentioned IP addresses at times corresponding to
the IP logs of the Kik user “Strangewood” was:
James Lockhart
[XXXX] 57th St W. Bradenton
Florida 34210

Based in part on this information, on October 4, 2018, HSI agents received a
federal search warrant for Lockhart’s residence, located on 57" St. West, Bradenton,
Florida 34210.

10. Atapproximately 11:05 p.m., agents executed the search warrant.
While executing the search warrant, agents encountered an adult female, J.L.,
Lockhart, and their two toddler children (one boy and one girl). J.L. is Lockhart’s
wife and the mother of their two children. J.L. agreed to speak with law-enforcement
officers. They showed her a sanitized picture of a female toddler (the picture depicted
the toddler’s body but blurred the toddler’s eyes, nose, and mouth) extracted from
the video described above in paragraph 7. J.L. immediately and without hesitation
stated that the photograph depicted her now two-year-old daughter, E.L. J.L. also
recognized her daughter’s earrings and her toy green dinosaur and the couch that her
daughter was laying on in the photograph as the couch currently in their family
room. Agents also showed J.L. a sanitized photograph of an adult’s hand, created.

from a still of the video described above in paragraph 7. J.L. identified the hand as

belonging to her adult husband, James Lockhart.
7
Case 8:19-cr-00128-SDM-AAS Document1 Filed 10/05/18 Page 9 of 11 PagelD 9

11. Law-enforcement officers conduced a hand comparison using a
photograph of Lockhart’s hand that was taken during the execution of the search
warrant. They compared that photograph to a screen shot of a hand that appears in
the video described above in paragraph 7. Both pictures were of a hand that had a
wedding ring removed, showing an indentation on the ring finger where the ring
normally rests. Additionally, a small brown mole is visible on the top of the ring
finger, which appears to be typically covered by a wedding ring. I believe that both
pictures depict the same hand.

12. Officers also discovered a hand-written ledger in the residence.
Lockhart stated that the ledger was his and that he used it to play an online video
game called EVE. A comparison showed similarities in the E’s, R’s, K’s, and D’s of
the ledger and the handwritten paper signs that appear in the video described above
in paragraph 7.

13. Officers also located a computer tower inside the residence’s office. A
computer forensic analysis revealed multiple images of other prepubescent children
performing a variety of sexually exploitative activities. The computer tower was a
custom-made unit. Ten of the images were downloaded. Some examples of the
images depict the following:

14. Image 35c01b4a95458b42aa5c79544716505c.jpg is of a very young
toddler that appears to be naked with the child’s hands wrapped around a what
appears to be an adult’s penis. The toddler has the tip of the penis in his or hers’

mouth.
Case 8:19-cr-00128-SDM-AAS Document 1 Filed 10/05/18 Page 10 of 11 PagelD 10

15. Image 4012fbb38a4aaa48ad7d215869890c2c.jpg is of a toddler who is
wearing a white T-shirt and has his or her hands wrapped around an adult’s penis.
The toddler’s mouth is around the tip of the penis. The penis belongs to an adult
male, which is evident by the pubic hair around the penis.

16. Image 661270760c64584c87d3bdb1d578234d.jpg consists of a naked
female toddler who is holding a naked adult male’s penis in her hands and has the tip
of his penis in her mouth.

17. Image 08701554259f6c4b9dd91d3fcaelf2e.jpg is of a naked female
toddler who is laying on her back on a white bed. An adult male is off to her right
side and is placing his penis in her mouth.

18. Image e900bf04b040c4438bd7448980b59e4a.jpg is of a naked female
toddler who is lying on her back with her legs spread. An adult male has his penis on
her toddler’s vagina and what appears to be ejaculate between the penis and the
vagina.

19. Image £72534af4e975d4e9fb9836190e6a689.jpg is of a naked female
toddler who appears to be the same female in image
e900bf04b040c4438bd7448980b59e4a jpg due to the same bedding. An adult male is

inserting almost the entire head of his penis into the toddler’s vagina.
Case 8:19-cr-00128-SDM-AAS Document1 Filed 10/05/18 Page 11 of 11 PagelD 11

CONCLUSION
20. Based on the foregoing, probable cause exists to charge James Lockhart
with child pornography production, in violation of 18 U.S.C. § 2251(a) and (e), and

possession of child pornography, in violation of 18 U.S.C. § 2252(a)(4)(B).

YF

Raymond W. Covert
Special Agent
Homeland Security Investigations

Sworn to and subscribed before me
this 5th day of October, 2018.

Urelacr 2 As

THE HONORABLE CHRISTOPHER P. TUITE
United States Magistrate Judge

10
